 Case 3:13-cv-02719-O Document 197 Filed 12/06/19                    Page 1 of 5 PageID 4022



                            IN THE DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

RANDY COLE and KAREN COLE,      §
INDIVIDUALLY and as NEXT FRIENDS§
OF RYAN COLE,                   §
     Plaintiffs,                §
                                §
vs.                             § CIVIL ACTION NO. 3:13-cv-02719
                                §
MICHAEL HUNTER, MARTIN CASSIDY, §
CARL CARSON, and THE CITY OF    §
SACHSE, TEXAS,                  §
                                §
     Defendants.                §

     PLAINTIFFS’ MOTION FOR STATUS CONDFERENCE AND TO LIFT STAY

To the Honorable Reed O’Connor, United States District Judge:

       COME NOW, PLAINTIFFS, who make and file this Motion for Status Conference and

to Lift Stay, and would respectfully show the Court as follows:

       1.      The Court is familiar with the procedural posture of this matter. In the latest matter

to invoke this Court’s jurisdiction, the Fifth Circuit, sitting en banc, affirmed this Court’s opinion

and issued its final mandate, returning the case to this Court for further proceedings.

       2.      On January 24, 2014—six years ago—this Court denied Defendants Michael

Hunter, Martin Cassidy, and Carl Carson’s (“the Defendant Officers”) motion to dismiss the claim

that they violated the Fourteenth Amendment by fabricating evidence after shooting Ryan Cole.

ECF No. 85. Defendant Carson (but not Defendants Hunter or Cassidy) took an interlocutory

appeal. And on December 22, 2014—five years ago—this Court denied summary judgment to

Defendants Hunter and Cassidy on the claim that they used excessive force against Ryan Cole by

shooting him multiple times when he was “facing away,” “unaware of [their] presence,” without

any warning. ECF No. 151. Plaintiffs agreed to a stay of discovery pending Defendant Carson’s



PLAINTIFFS’ MOTION FOR STATUS CONFERENCE AND TO LIFT STAY                                     PAGE 1
 Case 3:13-cv-02719-O Document 197 Filed 12/06/19                    Page 2 of 5 PageID 4023



interlocutory appeal, and the Court also stayed further discovery pending Defendants Hunter and

Cassidy’s appeal. ECF No. 158

       3.      On appeal, a panel of the Fifth Circuit twice affirmed this Court’s decisions and the

en banc Fifth Circuit again affirmed this Court.

       4.      Every single judge of the en banc Fifth Circuit agreed that Plaintiffs’ fabrication of

evidence claim must go forward against all of the Defendant Officers. Cole v. Carson, 935 F.3d

444, 451 (5th Cir. 2019) (en banc) (“[W]e affirm the district court’s denial of the motion to dismiss

the Coles’ Fourteenth Amendment claim regarding the imposition of false charges.”); id. at 458

n.1 (Jones, J., dissenting) (“We do not challenge the majority’s decision to leave in place fabricated

evidence charges against these two officers and Officer Carson.”). In other words, nineteen federal

judges have now considered this claim and every single one believes it must go forward.

       5.      An eleven-judge majority also agreed that this Court properly denied summary

judgment to Defendants on Plaintiffs’ excessive force claim. Those judges wrote that they “return

the case to the district court for trial and resolution of issues consistent with this opinion.” Id. at

447. Defendants never attempted to seek a stay of the mandate from the Fifth Circuit and the Fifth

Circuit issued its final mandate. ECF No. 195.

       6.      As this Court is aware, on several prior occasions, Plaintiffs were willing to

voluntarily stipulate to a stay of proceedings pending the Defendant Officers’ interlocutory

appeals, believing it to be in the interest of judicial economy. For instance, Plaintiffs voluntarily

agreed to a stay of discovery as to all claims against the City and to a stay of these proceedings

pending Defendant Carson’s interlocutory appeal. See ECF Nos. 157, 158. When the Supreme

Court granted, vacated, and remanded this matter to the Fifth Circuit, Plaintiffs again voluntarily

stipulated to a stay of proceedings to give the Fifth Circuit another opportunity to consider the




PLAINTIFFS’ MOTION FOR STATUS CONFERENCE AND TO LIFT STAY                                      PAGE 2
  Case 3:13-cv-02719-O Document 197 Filed 12/06/19                   Page 3 of 5 PageID 4024



Defendant Officers’ interlocutory appeals. See ECF Nos. 189, 190. After the Fifth Circuit panel

ruled in Plaintiffs’ favor a second time, Plaintiffs allowed the Defendant Officers’ to seek en banc

review without asking this Court to lift the stay.

        7.      Now that the en banc Fifth Circuit has vindicated this Court’s rulings and issued its

final mandate, Plaintiffs respectfully request that the Court lift the stay. As the Court is aware, the

present state of the case is complex given the different procedural postures of the various claims

and the limited discovery that was allowed as to Plaintiffs’ excessive force claim. The Court thus

may wish to allow submissions from the parties regarding how to proceed with discovery and/or

hold a status conference.

        8.      Defendants have indicated that they oppose lifting the stay in this matter pending

certiorari briefing in the U.S. Supreme Court. Plaintiffs believe that position defies this Court’s

earlier rulings in this case.

        9.      This Court’s earlier rulings made clear that it stayed proceedings pending the Fifth

Circuit’s final mandate. The Court’s initial stay was granted pending resolution of the Defendant

Officers’ interlocutory appeal “before the United States Court of Appeals for the Fifth Circuit.”

ECF No. 158. After the Fifth Circuit panel issued its first opinion and mandate, this Court

automatically lifted its stay. See 09/29/2015 Dkt. Entry. The Court reinstated its stay after the Fifth

Circuit recalled its mandate. See ECF No. 167. In doing so, the Court, again, specified that its stay

was in place “until the Fifth Circuit issues a final mandate.” Id.

        10.     This Court previously made clear to Defendants that if they wish to stay

proceedings pending Supreme Court review following the Fifth Circuit’s mandate, they were

required to seek a stay from the Fifth Circuit itself. After the Fifth Circuit panel’s second opinion

in this case, the Defendant Officers sought the same thing here—a stay pending resolution of their




PLAINTIFFS’ MOTION FOR STATUS CONFERENCE AND TO LIFT STAY                                      PAGE 3
  Case 3:13-cv-02719-O Document 197 Filed 12/06/19                   Page 4 of 5 PageID 4025



petition of certiorari. ECF No. 177. This Court held that a stay would be not only be inappropriate,

but it would beyond this Court’s jurisdiction. See ECF No. 180. The Court explained that “[i]t is

generally appropriate to put the appellate court decision into effect pending the Supreme Court’s

ruling, as stays are not granted except in unusual cases or under exceptional circumstances.” Id. at

2. This Court explained that once the Fifth Circuit has issued its mandate, only the Fifth Circuit

can grant a stay and that any further stay was therefore “beyond this Court’s jurisdiction.” Id. at 3-

4. The Court further explained that, even if it had the power to grant a stay, Defendants had not

shown that this case involved the sort of exceptional circumstance that would warrant a stay. Id.

at 2-4.

          11.   The Fifth Circuit has now issued its final mandate. And despite this Court’s prior

ruling, Defendants never even attempted to seek a stay of mandate from the Fifth Circuit.

Accordingly, consistent with the en banc Fifth Circuit’s opinion and mandate, the Court should

lift its stay and allow the parties to address the appropriate next steps for discovery. To the extent

the Court believes the appropriate step upon lifting the stay is a status conference, the parties

previously agreed that they will be happy to come to the Court’s chambers in Fort Worth for the

status conference if that would be more convenient for the Court.

          12.   It has now been nearly a decade since the Defendant Officers shot Ryan Cole,

leaving him catastrophically, permanently, injured, and then fabricated a cover-up story that

conflicts with all of the forensic evidence. As set forth above, the Plaintiffs have been willing to

voluntarily postpone justice in this matter pending appeals to the Fifth Circuit, and this Court

granted Defendants the opportunity to seek reversal in the Fifth Circuit. However, the Fifth Circuit

has now looked at this case with a critical eye on three occasions—including sitting as a full




PLAINTIFFS’ MOTION FOR STATUS CONFERENCE AND TO LIFT STAY                                     PAGE 4
  Case 3:13-cv-02719-O Document 197 Filed 12/06/19                     Page 5 of 5 PageID 4026



court—and each time it has vindicated this Court’s decisions. Having received the Fifth Circuit’s

final mandate, Plaintiffs respectfully request that the Court lift its stay.

                                              PRAYER

        Plaintiffs respectfully request the Court to promptly lift any applicable stay, order

submissions and/or a status conference concerning next steps for the claims in this case, and for

such other relief as the Court may find appropriate.

                                                        Respectfully submitted,

                                                By:     /s/ Christopher S. Ayres
                                                        CHRISTOPHER S. AYRES
                                                        State Bar No. 24036167
                                                        csayres@ayreslawoffice.com
                                                        R. JACK AYRES, JR.
                                                        State Bar No. 01473000
                                                        rjayres@ayreslawoffice.com
                                                        AYRES LAW OFFICE, P.C.
                                                        5924 Royal Lane, Suite 150
                                                        Dallas, Texas 75230
                                                        972-991-2222 (Phone)
                                                        972-386-0091 (Facsimile)

                                                        ATTORNEYS FOR PLAINTIFFS



                               CERTIFICATE OF CONFERENCE

        The parties have conferred on this motion and the relief sought. Defendants are opposed.

                                                        /s/ Christopher S. Ayres
                                                        CHRISTOPHER S. AYRES

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this filed pleading is being served upon all
counsel of record through the Court’s ECF delivery system, as provided by the Local Rules at or
shortly after the time and date of filing.

                                                        /s/ Christopher S. Ayres
                                                        CHRISTOPHER S. AYRES



PLAINTIFFS’ MOTION FOR STATUS CONFERENCE AND TO LIFT STAY                                    PAGE 5
